         Case 1:21-cv-11269-FDS Document 25 Filed 09/07/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                                             C.A. NO: 1:21-CV-11269-FDS

ESTADOS UNIDOS MEXICANOS,
     Plaintiff,

v.

SMITH & WESSON BRANDS, INC.;
BARRETT FIREARMS MANUFACTURING,
INC.; BERETTA U.S.A. CORP.; BERETTA
HOLDING S.P.A.; CENTURY
INTERNATIONAL ARMS, INC.; COLT'S
MANUFACTURING COMPANY LLC;
GLOCK, INC.; GLOCK GES.M.B.H.;
STURM, RUGER & CO., INC.;
WITMER PUBLIC SAFETY GROUP, INC.
D/B/A INTERSTATE ARMS,
       Defendants.

                                 NOTICE OF APPEARANCE

To the Clerk of the above-named Court:

       In accordance with Local Rule 83.5.2, please enter the appearance of Patricia A. Hartnett of

Cornell & Gollub as attorney for defendant Glock, Inc, in the above-referenced matter.


Dated: September 7, 2021                     Respectfully submitted,

                                             Defendant,
                                             Glock, Inc.,
                                             By its attorneys,

                                             /s/ Patricia A. Hartnett
                                             Patricia A. Hartnett, BBO No. 568206
                                             phartnett@cornellgollub.com
                                             Cornell & Gollub
                                             88 Broad Street, 6th Floor
                                             Boston, MA 02110
                                             Telephone: 617-482-8100
                                             Facsimile: 617-482-3917
          Case 1:21-cv-11269-FDS Document 25 Filed 09/07/21 Page 2 of 2




                                  CERTIFICATE OF SERVICE

        I, Patricia A. Hartnett, attorney for the defendant, Glock, Inc.., hereby certify that on the 7th
day of September, 2021, a true copy of the foregoing was filed through the ECF System and sent
electronically to the registered participants as identified on the Notice of Electronic Filing, and
that paper copies will be served by first-class mail, postage prepaid, upon anyone indicated as a
non-registered participant.

                                                /s/ Patricia A. Hartnett
                                                Patricia A. Hartnett
